UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

PATRICK LUCI, on behalf of himself and
others similarly situated,

                               Plaintiff,

      -v-                                    6:18-CV-360
                                             (DNH/ATB)

OVERTON, RUSSELL, DOERR AND
DONOVAN, LLP; THOMAS MCCORMICK;
BRIAN STROHL; and LINDA DONOVAN


                               Defendants.

--------------------------------

APPEARANCES:                                 OF COUNSEL:

SCHLANGER LAW GROUP LLP                      DANIEL A. SCHLANGER, ESQ
Attorneys for Plaintiff
9 East 40th Street
Suite 1300
New York, NY 10016

ANTHONY J PIETRAFESA ESQ                     ANTHONY J PIETRAFESA, ESQ
Attorneys for Plaintiff
Nettleton Commons
313 East Willow Streeet #202
Syracuse, NY 13203

BARCLAY DAMON LLP                            PAUL A. SANDERS, ESQ.
Attorneys for Defendants
2000 Five Star Bank Plaza
100 Chestnut Street
Rochester, NY 14604


DAVID N. HURD
United States District Judge
                                            ORDER

      Plaintiff Patrick Luci, on behalf of himself and others similarly situated, brought suit

against defendants Overton, Russell, Doerr and Donovan, LLP; Thomas McCormick; Brian

Strohl; and Linda Donovan seeking to vindicate the rights of New York consumers who

allegedly received false and deceptive state court summonses from defendants. Pursuant to

the oral decision of the Court, entered into the record after hearing oral argument on

November 26, 2018, in Utica, New York, it is hereby

      ORDERED that

      1. Defendants' motion to dismiss is GRANTED; and

      2. The Complaint is dismissed in its entirety.

      The Clerk is directed to enter judgment accordingly and close the file.

      IT IS SO ORDERED.




Dated: November 26, 2018
       Utica, New York.




                                              -2-
